The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 February 11, 2008 Ms. Donna Levy, Attorney Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 100 F Street, N.E. Washington, D.C. 20549 Phone: (202) 551-3292 Fax: (202) 772-9220 Re: Coil Tubing Technology Holdings, Inc. Amendment No. 2 to Registration Statement on Form SB-2 File No. 333-144677 Filed December 12, 2007 Dear Ms. Levy, In further response to your comment letter dated January 7, 2008, Coil Tubing Technology Holdings, Inc. (the “Company,” “we,” and “us”) has the following responses to your comments regarding question 6 and questions 19 through 23 of the letter (the “Auditing Comments”).We have also included prior responses to Comments 1 through 5 and 7 through 18 which were previously filed on Edgar on January 15, 2008, to help your review.Finally, we have enclosed three redlined copies of the amended Form S-1 registration statement for your review. General 1.Tell us whether the spin-off is contingent on obtaining the approval of the shareholders of your parent. If it is, tell us how your parent intends to comply with Section 14 of the Securities Exchange Act of 1934. RESPONSE: The Company currently believes that the approval of the shareholders of Coil Tubing is required to affect the spin-off, which approval the Company is assured due to the Series A Preferred Stock held by Jerry Swinford.Coil Tubing currently anticipates taking steps to file a Preliminary Schedule 14c with the Commission to announce a meeting of the shareholders of Coil Tubing to approve the spin-off. 2.We note your response to our prior comments 3(a), (b) and (c). Please add to Part 1, page 5, of the prospectus the information provided in your response. RESPONSE: We have revised the Registration Statement to include the information you have requested under “Description of Business.” 3.We reissue our prior comment 4(c). With a view towards disclosure in the prospectus, please provide us with a more complete description of the corporate history of your parent, Coil Tubing. Specifically, please tell us whether, notwithstanding the reporting delinquencies of IPMC, you considered Coil Tubing a reporting public company after the 2005 acquisition and merger. We note the statement in the Agreement and Release that "alternatives were evaluated and developed to allow [Coil Tubing] to be a separate, distinct reporting public company." RESPONSE: Coil Tubing is the result of Grifco’s acquisition of IPMC Holdings Corp. and related “reverse merger.”Coil Tubing’s current management, Jerry Swinford, was not involved in negotiating or effecting the transaction.Thus, he was not aware of Coil Tubing’s reporting obligations pursuant to the
